Case 2:14-cv-06521-KM-JBC Document    123
                              40 Paterson StreetFiled 01/27/21
                                                    Susan K. O'Connor Page 1 of 1 PageID: 2475
                                                      P.O. Box 480   Partner
                                          New Brunswick, NJ 08901    so'connor@hoaglandlongo.com
                           Tel: (732) 545-4717 Fax: (732) 545-4579
                                           www.hoaglandlongo.com




                                                 January 27, 2021


 James B. Clark, III, U.S.M.J.
 Martin Luther King, Jr. Federal Building & U.S. Courthouse
 50 Walnut Street
 Newark, NJ 07101

         Re:     DeMetro, Clark v. National Association of Bunco Investigations, Robert Pochek, et
                 al
                 Our File No.: 6125466 - SO
                 Claim No. (Qual-Lynx): Z03712
                 Docket No.:   2:14-cv-06521-KM-JBC


 Dear Judge Clark:

          Pursuant to Plaintiff’s counsel’s request, the settlement conference scheduled for January 27,
 2021 at 2:00 PM has been adjourned to February 23, 2021 at 2:00 PM. (D.E. 122). Please be advised that
 I will be away and will be unable to participate in the conference on that date. I would respectfully
 request that the February 23, 2021 conference be adjourned. Counsel for all parties have consented to this
 request.

                                                       Respectfully submitted,

                                                       /s/ Susan K. O'Connor
                                             SUSAN K. O'CONNOR
 SO:pw
 cc:   Scott L. Haworth, Esq. @ Haworth Barber & Gerstman, LLC
       Richard Barber, Esq. @ Haworth Barber & Gerstman, LLC
       Alfonse A. De Meo, Esq. @ Celli, Schlossberg, De Meo & Guisti, P.C.
